Citation Nr: 1530897	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  15-10 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial compensable rating for left ear hearing loss.

2. Entitlement to service connection for right ear hearing loss.

3. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel



INTRODUCTION

The Veteran had active military service from December 1951 to March 1954 and from April 1964 to March 1972. 

These matters come before the Board of Veterans' Appeals (Board) from a September 2014 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Huntington, West Virginia.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's left ear hearing loss is productive of no more than Level I hearing acuity.  As right ear hearing loss is not service connected it is assigned a Level I hearing acuity.

2. Right ear hearing loss did not manifest in active service or within one year thereafter and any current bilateral hearing loss is not otherwise etiologically related to such service.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable evaluation for left ear hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2014).

2. Right ear hearing loss was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In regards to the Veteran's claim of an initial compensable evaluation for left ear hearing loss, service connection has been granted and an initial disability rating and effective date have been assigned, this claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.  Therefore, the Board finds that no useful purpose would be served by delaying appellate review to send out additional notice letters as to this claim.

As to the claim for service connection for right ear hearing loss, VA's duty to notify was satisfied prior to the initial rating decision through a July 2014 notice letter sent to the appellant that fully addressed all notice elements.  The letters informed the appellant of what evidence was required to substantiate his service connection claim and of the appellant's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  In light of the above, the Board finds that the Veteran was provided all required notice and that no useful purpose would be served by delaying appellate review to send out additional notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records are associated with claims file.  Post-service non-VA treatment records are also associated with the claims file.  The Veteran has not identified any additional records that should be obtained prior to appellate consideration.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A; see also 38 C.F.R. § 3.159 (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Veteran was afforded a VA examination in September 2014.  The Board finds the examination adequate for the purposes of the instant claims, as it involved a review of the Veteran's pertinent medical history, a clinical evaluation of the Veteran, provides an adequate discussion of relevant symptomatology, and includes a full rationale for the etiological opinions provided.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).
	
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

I. Increased Rating

A. Rating Schedule

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then current severity of the disorder. Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to receive a staged rating; that is, be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected left ear hearing loss has been evaluated as noncompensable throughout the appeal period under the provisions of Diagnostic Code 6100.  See 38 C.F.R. § 4.85 (2014).  In evaluating hearing loss, disability ratings on a schedular basis are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85.  In the event impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman numeral I designation for hearing impairment.  Id.

When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIA is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2014). Additionally, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIA is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) (2014).

Turning to the record, a September 2014 VA audiology examination recorded pure tone thresholds, in decibels, as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Left
25
40
55
55
44

Speech recognition was 94 percent in the left ear.  Entering the average pure tone threshold and speech recognition score into Table VI reveal the numeric designation of hearing impairment in the left ear is I.  38 C.F.R. § 4.85.  The numeric designation of hearing impairment for the non-service-connected right ear is also I.  Id.  Entering the category designations for each ear into Table VII results in a noncompensable evaluation under Diagnostic Code 6100.  Id.

The record includes no other post-service audiology examination results that include pure tone threshold findings.

The Veteran is competent, as a layperson, to report on that as to which he has personal knowledge, such as difficulty hearing.  38 C.F.R. § 3.159(a)(2) (2014); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  Nevertheless, as a layperson, without the appropriate medical training and expertise, he is not competent to provide a probative opinion on a medical matter, especially the severity of his left ear hearing loss disability in terms of the applicable rating criteria.  Rather, this necessarily requires appropriate medical findings regarding the extent and nature of his left ear hearing loss, including audiometric testing for pure tone thresholds.  Because he is not competent to provide probative evidence in this regard, there is necessarily no need to additionally consider the credibility of his lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In summation, there is no audiometric testing of record at any point during the appeal period that would indicate that a compensable evaluation for left ear hearing loss is warranted.  Accordingly, the claim for a compensable evaluation for a left loss disability is denied.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  As noted above, ratings for hearing loss are determined by a mechanical application of the audiometric findings to the rating provisions and the Board is constrained by the applicable laws and regulations.  See Lendenmann 3 Vet. App. at 349.

B. Other Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In these exceptional or unusual cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left ear hearing loss with the established criteria found in the rating schedule for this disability show that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

At the time of the September 2014 VA audiology examination the Veteran described the functional impairment of hearing loss as "[k]ids have to repeat themselves."  Such functional impairment is contemplated in the regulations and rating criteria.  59 Fed. Reg. 17295 (April 12, 1994).   The fact that the Veteran's hearing disability does not satisfy the numerical criteria for a compensable rating under these criteria, to include the criteria specifically designed for the type of real-world impairment experienced by the Veteran, does not place his symptomatology outside of that contemplated by the rating schedule or make application of the rating schedule impracticable in this case. 

Importantly, the Veteran is service connected for a left ear hearing loss disability.  Hearing loss, by its very nature, involves a difficulty with hearing acuity.  The Veteran has reported having difficulty with hearing acuity.  Thus, his reported symptoms are the very symptoms considered in the rating criteria and do not represent an exceptional or unusual disability picture.  The evidence does not reflect, and the Veteran has not alleged, that his hearing loss disability is manifested by other symptoms such as loss of another sense, migraines, or speech difficulties.  The Board finds that the first prong of Thun has not been met.

As the first prong of Thun has not been satisfied, the Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board notes that entitlement to a total disability evaluation based on individual unemployability (TDIU) is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, the record does not reveal that the Veteran's left ear hearing loss markedly interferes with employment such that a remand or referral of a claim for TDIU is appropriate.  See Rice 22 Vet. App. 447.  

II. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Furthermore, certain chronic disabilities, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Additionally, where the Veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it is appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system therefore a presumptive disability if manifest to a compensable degree within one year of discharge from service as well as subject to demonstration of continuity of symptomatology.  38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).  

The Veteran claims entitlement to service connection for right ear hearing loss.  He attributes his hearing loss to noise exposure while preforming his duties as a Gunners Mate during active duty service.  March 2015 VA Form 9.  As an initial matter the Board finds no reason to doubt the credibility of the Veteran's description of in-service noise exposure.  As such, in-service acoustic trauma is conceded.  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1,000, 2,000, 3,000, and 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The September 2014 VA audiology examination indicates the Veteran currently suffers from right ear hearing loss for VA purposes.  See 38 C.F.R. § 3.385.


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
30
30
40
45
55
 
The right ear speech recognition score was 94 percent.

As noted by the September 2014 VA examiner, the Veteran's hearing was tested via whisper test multiple times during active duty service.  "[W]hispered voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure."  VBA Training Letter 211D (10-02) (March 18, 2010).  In that letter, the Director of the VA C&P Service stated that "whispered voice tests... cannot be considered as reliable evidence that hearing loss did or did not occur."  Id.  However, an April 1971 Report of Medical Examination does include pure tone threshold findings.


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
5
5
0
5
5

On the same report the medical examiner did not indicate any abnormality with the ears or drums.  Furthermore, on a contemporaneous Report of Medical History completed, by the Veteran, he answered no to the questions have you ever had or have you now ear, nose, or throat trouble or have you ever had or have you now hearing loss.  These April 1971 reports are the last time the Veteran's hearing acuity and ear heath were address before he was discharged from active duty service in March 1972.  In light of these reports, the Board concludes that there was no right ear hearing loss for VA purposes manifested during active service.  See 38 C.F.R. § 3.385.

Turning to continuity of symptomatology, the Veteran has not alleged that he has suffered from hearing loss continuously since service and the evidence does not support such a conclusion.  As already noted, on an April 1971 Report of Medical History the Veteran noted no present or past ear, nose, or throat trouble and no present or past hearing loss.  Additionally, there is no indication of hearing loss in the record until the Veteran made his claim in March 2014.  The earliest post-service medical evidence of hearing loss is the September 2014 VA examination.  This is more than 40 years after service.  This lapse in time between service and the first complaint of and treatment for a hearing disability would weigh against any assertion of continuity of symptomatology.

Additionally, there has been no assertion that right ear hearing loss manifested to a compensable degree within one year of service separation and the record is devoid of evidence suggesting such a manifestation.    

However, as discussed the Veteran currently has right ear hearing loss for VA purposes.  When a disorder is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In addition to the Veteran currently having hearing loss the Board has conceded in-service acoustic trauma the remaining question, therefore, is whether there is medical evidence of a relationship between the Veteran's right ear hearing and in-service acoustic trauma.

In this regard the Veteran was provided a VA audiology examination in September 2014.  Following testing and a review of the claims folder, the VA audiologist concluded it was less likely than not that the Veteran's right ear hearing loss was caused by or the result of in-service noise exposure.  The examiner based his conclusion on the fact that the April 1971 audiology test results for the right ear show thresholds well within normal limits for hearing.  

In this case, the Veteran has not produced a competent medical opinion establishing an etiological link between his current right ear hearing loss and in-service acoustic trauma.  The Board acknowledges the Veteran's assertion that his right ear hearing loss relates to his active duty service.  However, while the Veteran is competent to report symptoms observable to a layperson, e.g., muffled hearing, ringing in the ears, he is not competent to independently opine as to the specific etiology of a complex condition like hearing loss.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, his lay assertions of medical etiology cannot constitute evidence upon which to grant the claim for service connection.  

Moreover, the Veteran has asserted that "[t]here simply is no apparent rational basis in fact or logic to allow the left ear and deny the right."  June 2015 Written Brief Presentation.  This assertion ignores the rational provided by the VA audiologist in regards to the etiology of left ear hearing loss.  As noted by the September 2014 VA audiologist the April 1971 audiology testing results revealed pure tone threshold findings including 20 dB and 10 dB at 2,000 Hz and 3,000Hz, respectively.  In light of the absence of pure tone threshold findings at the time of entry on to active duty service the VA examiner concluded this could account for a significant shift in hearing.  Therefore, he concluded it was at least as likely as not (a 50/50 probability) that a shift in left ear hearing of at least 15 dB occurred while working around large guns as a Gunner's Mate.  The award of service connection for left ear hearing loss was based on this finding.  The VA audiologist found no such likelihood of a shift in the right ear because pure tone thresholds were within normal limits at the time of the April 1971 audiology examination.  The suggestion that "[t]here simply is no apparent rational basis in fact or logic to allow the left ear and deny the right" ignores this fact.

In sum, the evidence of record does not support a finding that hearing loss manifested during the Veteran's active duty service.  Furthermore, there is no competent medical evidence of record that supports the Veteran's assertion that his post-service right ear hearing loss is etiologically related to his active service.  In addition, the Veteran has not alleged and the record does not show continuity of symptomology since service.  Finally, the facts of this case do not warrant presumptive service connection for the Veteran's right ear hearing loss, because this condition did not manifest to a compensable degree within one year of discharge from active service.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for right ear hearing loss on both a presumptive and direct basis, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2014).


ORDER

Entitlement to an initial compensable evaluation for left ear hearing loss is denied.
Entitlement to service connection for right ear hearing loss is denied.


REMAND

The Veteran claims entitlement to service connection for tinnitus.  In September 2014 the Veteran was provided a VA audiology examination to determine the etiology of his tinnitus.  The VA audiologist concluded that as the Veteran claimed a recent onset of tinnitus it was less likely than not caused by or a result of military service.  Subsequently, the Veteran has asserted that his tinnitus may be secondary to his service-connected disabilities or the medications taken for them.  See June 2015 Written Brief Presentation.  As the VA audiologist only provided an opinion on direct service connection, it is necessary to remand for an opinion on secondary service connection.      

Accordingly, the Board finds that the September 2014 VA audiologist opinion inadequate with respect to whether the Veteran's tinnitus is secondary to his service-connected disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision"); see also 38 C.F.R. § 4.2 (2014) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  As such, an addendum opinion must be provided that addresses whether the Veteran's tinnitus is secondary to his service-connected disabilities, including addressing the issue of aggravation.  




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the claims file to the provider of the September 2014 opinion, for an addendum opinion.  If unavailable, the claims file should be forwarded to another VA examiner.  If it is determined an additional examination of the Veteran is necessary, one is to be arranged.  The entire claims file must be reviewed by the examiner in conjunction with the examination.  

The examiner is requested to address the following: 

a. Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's tinnitus is proximately due to (caused by) any of the Veteran's service-connected disabilities, including proximately due to (caused by) any medication the Veteran is prescribed or has been prescribed for his service-connected disabilities?

b. If the answer to (a) is less likely than not (i.e., probability less than 50 percent), is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's tinnitus has been aggravated beyond its normal progression by any of the Veteran's service-connected  disabilities, including having been aggravated beyond its normal progression by any medication the Veteran is prescribed or has been prescribed for his service-connected disabilities?

The Veteran service connected disabilities are: coronary artery disease; degenerative traumatic arthritis right first metatarsal phalangeal joint and partial amputation of right second toe; larynx cancer previously diagnosed as papillary squamous cell carcinoma of left true vocal cord; and hearing loss in the left ear.  

This term "aggravation" refers to a chronic or permanent worsening of the underlying condition, as contrasted with mere temporary or intermittent flare-ups of associated symptoms that resolve with return to the baseline level of disability.  So aggravation contemplates a permanent worsening of the condition above and beyond its natural progression.

The examiner is requested to provide a complete rationale for any opinion expressed based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


